But the Court
{nem. con.) said, that where civil rights are acquired under a foreign law, this Court will enforce them; and that this point in regard to the right of freedom, had been frequently decided by this Court.
Mr. Neale also cited the 12th section of the compact between Virginia and Maryland, which authorizes the citizens of each State to bring their effects into the other State free of duty; and contended that Maryland could not prohibit her own citizens from bringing their slaves from Virginia into Maryland.
But the Court (nem. con.) said that the compact only prohibited the imposition of duties by Maryland, on the goods of citizens of Virginia, brought from Virginia, and vice versd, but did not prohibit Maryland from prohibiting her own citizens from importing slaves, or any other property, belonging to them.